UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6900


JAMES E. REED, JR., a/k/a James Bonnett,

                Petitioner - Appellant,

          v.

Warden BOBBY P. SHEARIN,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:13-cv-00091-JKB)


Submitted:   November 22, 2013            Decided:   December 3, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James E. Reed, Jr., Appellant Pro Se.    Michael O’Connor Doyle,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James E. Reed, Jr., a state prisoner, seeks to appeal

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2013) petition.                          The order is not

appealable      unless        a    circuit        justice    or     judge      issues      a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(A) (2006).

A   certificate       of      appealability         will    not    issue       absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                    When the district court denies

relief   on    the    merits,      a   prisoner      satisfies      this    standard      by

demonstrating        that     reasonable          jurists   would       find    that     the

district      court’s      assessment      of     the   constitutional         claims     is

debatable     or     wrong.        Slack     v.    McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                          Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Reed has not made the requisite showing.                           Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense      with    oral        argument      because     the    facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3